Citation Nr: 1226050	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  11-33 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to direct service connection for prostate cancer as a residual of in-service exposure to ionizing radiation.

5.  Entitlement to service connection for prostate cancer as secondary to service-connected skin cancer.

6.  Entitlement to service connection for hypertension.



REPRESENTATION

Appellant is represented by:  Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his wife


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from December 1952 to September 1958.  

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the RO in Jackson, Mississippi.  Jurisdiction of the claim is with the RO in Little Rock, Arkansas.

In February 2012, the Veteran and his wife presented testimony from the RO in Little Rock, Arkansas, via videoconference Board hearing chaired by the undersigned Veterans Law Judge, seated in Washington, D.C.  A transcript of the hearing is associated with the claims file.  The record was held open for 30 days following the hearing so the Veteran could submit additional evidence.  Along with the evidence, the Veteran included a waiver of his right to have that evidence considered initially by the RO.

The Board has bifurcated the issue of service connection for prostate cancer.  Bifurcation of a claim generally is within the Secretary's discretion.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (en banc) (holding that it is permissible for the Secretary to bifurcate a request for benefits on the basis of direct service connection from the request on the basis of presumptive service connection), aff'd 631 F.3d 1380 (Fed. Cir. 2011).  In this case, there is no further development that could reasonably be expected to substantiate the claim based on in-service exposure to ionizing radiation or direct service connection; however, the evidence has raised the theory of service connection for prostate cancer as secondary to the service-connected skin cancer (radiation therapy for the service-connected skin cancer), and additional opinion evidence is necessary regarding that issue.  Accordingly, bifurcation is appropriate.  

The issue of service connection for prostate cancer on a secondary service connection basis (as due to radiation therapy for the service-connected skin cancer),  is addressed in the REMAND below and is therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues herein decided has been accomplished.

2.  In an unappealed October 1989 rating decision, the RO denied service connection for bilateral hearing loss. 

3.  The evidence associated with the claims file subsequent to the RO's October 1989 rating decision includes evidence that relates to the unestablished fact of nexus of hearing loss to service; such evidence is not cumulative or redundant of evidence already of record and such evidence raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.  

4.  The Veteran was exposed to loud noises (acoustic trauma) in service.

5.  Bilateral hearing loss and tinnitus are related to acoustic trauma in service.  

6.  The Veteran did not engage in combat with the enemy.  

7.  The Veteran did not experience any cardiovascular injury or disease in service.

8.  Symptoms of hypertension were not chronic in service.

9.  Symptoms of hypertension have not been continuous since service separation, including no hypertension to a degree of 10 percent within one year of service.

10.  The Veteran's current hypertension is not related to active service.

11.  The Veteran was exposed to ionizing radiation in service with an adjusted dose to the prostate of no more than 40 rem; prostate cancer developed more than 25 years after exposure.

12.  Symptoms of prostate cancer were not chronic in service.

13.  Symptoms of prostate cancer have not been continuous since service separation.

14.  The Veteran's prostate cancer is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for reopening service connection for bilateral hearing loss are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  Resolving all reasonable doubt in the Veteran's favor, bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385, 3.307, 3.309 (2011).

3.  Resolving all reasonable doubt in the Veteran's favor, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

4.  Hypertension was not incurred in or aggravated by service; hypertension is not presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 337, 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

5.  Prostate cancer was not incurred in or aggravated by service, to include on the basis of exposure to ionizing radiation therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.311 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  As the Board is granting service connection for bilateral hearing loss and tinnitus, those claims are substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Regarding the remaining claims, the notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim, what subset of the necessary information or evidence, if any, the claimant is to provide, and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a May 2008 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claims for service connection, including on the basis of radiation exposure, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective dates of the claims.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's written assertions and personal hearing testimony.

As will be addressed below, the RO properly developed the Veteran's radiation exposure claim by obtaining a radiation dose estimate and an opinion from the VA Under Secretary for Benefits in December 2006, which includes a medical nexus opinion regarding the relationship between current prostate cancer and radiation exposure in service.  Following the Board hearing in February 2012, the Board held the record open for an additional 30 days to allow the Veteran to obtain and submit medical nexus opinions relating the disabilities to service.  While additional evidence was submitted, the additional evidence did not include a medical nexus opinion relating prostate cancer to the radiation exposure in service. 

The Board acknowledges that the Veteran has not been afforded a VA medical examination with respect to the hypertension and prostate cancer direct service connection claims; however, the Board finds that a VA examination is not necessary in order to decide either claim.  The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

With respect the direct service connection for prostate cancer, there is sufficient competent medical evidence on file for the Secretary to make a decision on the claim in the form of the December 2006 VA Chief of Public Health opinion.  Due to the nature of the opinion, the established fact of in-service exposure to ionizing radiation, and the established diagnosis of prostate cancer that was not in question, only medical records review but not an examination was required to render the opinion. 

The Veteran's service treatment records are devoid of any complaints or treatment for hypertension or prostate symptoms, injury (other than the radiation exposure), or disease.  Because there is no in-service injury or disease to which competent medical opinion could relate a current disability, that is, other than the radiation exposure to which a medical opinion by VA has been provided, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for prostate cancer on a direct basis or hypertension.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant...if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury (other than the radiation exposure, which is recognized and developed for), referral of these claims to obtain an examination and/or an additional opinion as to the etiology of the Veteran's claimed hypertension and/or prostate cancer would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's claimed hypertension and/or prostate cancer and service would necessarily be based on an inaccurate history regarding what occurred in service, the presence of chronic symptoms in service, and continuous symptoms after service, and so would be of no probative value.  The CAVC has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).

The holding in Charles was predicated on the existence of evidence of both in-service injury or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).


Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The CAVC has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and hypertension and/or organic diseases of the nervous system become manifest to a degree of l0 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  For VA rating purposes, 'hypertension' means that diastolic blood pressure is predominately 90 mm. or greater; 'isolated systolic hypertension' means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2011).  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469(1994); 38 C.F.R. § 3.159(a)(2).  The CAVC has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303(2007); Davidson v. Shinseki, 581 F.3d 1313(Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372(Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331, 1336(Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Combat Rule

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999). 

As will be discussed below, service connection for hearing loss and tinnitus is being granted and application of the combat rule is not necessary with respect to those claims.  Regarding the remaining claims, although the Veteran served during a period of war, the evidence does not suggest, and the Veteran does not contend, that he engaged in combat with the enemy, or that his claimed hypertension or prostate cancer are related to combat.  As such, the combat rule is not applicable.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).

Analysis of Service Connection for Hearing Loss and Tinnitus

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman Numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2011).

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those figures are on the left in each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization--American National Standards Institute (ISO--ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO--ANSI standards and are represented by the figures on the right in each column in parentheses.

The RO initially denied service connection for bilateral hearing loss in an October 1989 rating decision.  At the time of the decision, the medical evidence of record consisted of service treatment records, private outpatient records, and a VA examination dated in September 1989.  The service records showed that, at examination for enlistment in December 1952, when examined at reenlistment in September 1956, and when examined at service separation in September 1958, findings for ears, drums, and auditory acuity were clinically normal.  

The September 1989 VA examination revealed the following pure tone averages:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
45
60
65
LEFT
30
25
40
60
60

Speech recognition for the right ear was 88 percent; speech recognition for the left ear was 94 percent.  Such findings meet the definition of a hearing loss disability in each ear.  The Veteran informed the VA examiner that he had near-total hearing loss on the left with partial loss on the right and constant tinnitus.  

Private records show that the Veteran complained of ear pain in January 1986, but examination of the ears was normal.  The record in October 1989 also contained letters from friends and neighbors of the Veteran attesting to his hearing loss, although none identified the time of onset.  

Although notified of the RO's October 1989 decision and of his right to appeal, the Veteran did not initiate an appeal of that decision (see 38 C.F.R. § 20.200 (2011)); moreover, he did not submit new and material evidence within one year of that decision.  Therefore, the October 1989 became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2011).  

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In Shade v. Shinseki, 24 Vet. App. 100 (2010), the CAVC held that 3.159(c)(4) does not require new and material evidence as to each previously unproven element of a claim for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern where a prior denial was based on lack of current disability and nexus, the CAVC found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  

In October 2007, the Veteran applied to have the previously denied claim reopened.  Regarding applications for reopening filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board must review all evidence submitted by or on behalf of a claimant since the last disallowance on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996), overruled on another basis by Hodge v. West 155 F.3d. 1356 (Fed. Cir. 1998).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence received since the October 1989 RO decision includes additional VA outpatient treatment records, the report of a December 2008 VA examination, the report of an August 2011 VA examination, the report of a private audiological examination in November 2009, an affidavit submitted on the Veteran's behalf, additional written assertions from the Veteran and his representative, and sworn testimony of the Veteran and his wife.

The December 2008 VA examination report reveals the following pure tone averages:  




HERTZ



500
1000
2000
3000
4000
RIGHT
70
80
90
100
105
LEFT
75
75
90
105
105

The average for the right ear was 94; the average for the left ear was also 94.  The examiner found that the pure tone thresholds had poor reliability and were considered unacceptable for rating purposes due to poor inter-test reliability.  Speech recognition scores were not reported.  The examiner opined (in a January 2009 addendum) that, with no complaint of tinnitus in the service records and a history of occupational and recreational noise exposure since service, an opinion concerning the relationship of tinnitus and service would be speculative.

A January 2002 VA audiology consultation records the Veteran's report that he had sudden onset of hearing loss approximately 36 years prior after having back surgery.  According to the Veteran, his physician at that time told him that his hearing would return.  The Veteran reported noise exposure in the service as well as occupational and home-related noise exposure.

A private audiological examination in November 2009 reveals the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
70
-
70
LEFT
50
55
60
-
60

The Veteran reported to the examiner that his hearing loss and tinnitus began more than 20 years prior.  

The record since October 1989 includes a letter from W.W., a shipmate of the Veteran, attesting to their exposure to the sound of guns firing without ear protection.  The letter noted that complaints about ringing in the ear were common.  W.W. wrote that he knew for a fact that the Veteran was experiencing hearing problems at the time, as he would have to speak extremely loud if the Veteran had his back to W.W.  

The record also contains the report of an August 2011 VA examination, at which time the following pure tone thresholds were recorded:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
70
65
65
LEFT
55
60
65
65
65

The VA examiner opined that the Veteran's hearing loss and tinnitus were less likely than not related to service.  The rationale was the lack of complaints of hearing loss and tinnitus in service and the Veteran's January 2002 account of having experienced sudden onset of hearing loss after back surgery. 

The record since October 1989 also includes the Veteran's testimony at a Board hearing, and that of his wife.  The Veteran testified that he has experienced hearing loss and tinnitus since he was in the service.  The Veteran's wife testified that she has known the Veteran since she was a little girl, and he has complained of hearing loss and tinnitus since he got out of the service.  

Based on the testimony of the Veteran and his wife received at the February 2012 Board hearing and the letter from W.W., the Board finds that new and material evidence has been received.  This evidence relates to the unestablished facts of continuity of symptomatology and nexus to service.  This evidence is neither cumulative nor redundant of evidence already of record, and it raises a reasonable possibility of substantiating the claim.  Accordingly, reopening of service connection for bilateral hearing loss is warranted.  

After a review of all of the evidence, the Board finds that the evidence for and against the essential elements of service connection for bilateral hearing loss and tinnitus are in relative equipoise.  The Veteran was exposed to loud noises (acoustic trauma) in service.  The Veteran's testimony and that of his wife, as well as the letter from W.W., place the onset of chronic symptoms of hearing loss and tinnitus in service.  That chronic symptomatology in service has been related by continuity of symptomatology after service to current diagnoses of bilateral hearing loss and tinnitus.  See 38 C.F.R. § 3.303(b) (with chronic disease in service, subsequent manifestations of the same chronic disease at any later date are service connected).  Although the Veteran apparently related to the January 2002 examiner a different account of the time of onset of hearing loss, and the August 2011 VA examiner based a negative nexus opinion on that account, the Board finds that this single account does not outweigh the multiple and credible accounts of the Veteran, his wife, and W.W., which support in-service onset of symptoms.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis of Service Connection for Hypertension

The Veteran asserts that his hypertension is related to service.  There is no dispute regarding a diagnosis of hypertension.  The Veteran's VA outpatient records reflect a diagnosis of hypertension, and the Veteran testified that he is taking medication to control the disorder.  The question remaining is whether the current hypertension is related to an injury or disease in service.  

After a review of all of the evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain a cardiovascular injury or disease in service, that symptoms of hypertension were not chronic in service, and that symptoms of hypertension were not continuous after service.  At examination for enlistment in December 1952, the Veteran's blood pressure was 138/72.  When examined at reenlistment in September 1956, his blood pressure was 118/76.  When examined at service separation in September 1958, his blood pressure was 120/78.  His heart and vascular system were found to be clinically normal at each examination.  

The Board notes that the current claim was not the first claim for VA disability compensation filed by the Veteran since service separation.  The Veteran filed a VA claim in January 1987; however, at that time, he did not mention blood pressure or hypertension.  Rather, he reported only skin and stomach problems as disabilities related to service.  While inaction for many years regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated as early as January 1987 that he understood the procedure for filing a claim for VA disability compensation, and he availed himself of that procedure where he believed himself entitled to those benefits.  In such circumstances, it is reasonable to expect a complete reporting.  Thus, the Veteran's inaction regarding a claim for hypertension, when viewed in the context of action regarding several other claims, may reasonably be interpreted as indicative of the lack of symptomatology at that time or post-service onset of symptomatology that the Veteran did not believe was related to service.  

Also significant, the clinical evidence after service does not show blood pressure readings that met VA's definition of hypertension until many years after service.  The Veteran was examined by VA in April 1987 and he did not report any problems with blood pressure.  A cardiovascular examination was normal.  Private records show blood pressure readings of 122/84 in February 1981, 112/84 in February 1982, 130/82 in December 1982, 134/80 in July 1983, 110/70 in August 1983, 138/80 in November 1983, 118/80 in March 1984, 120/80 in December 1984, 140/84 in October 1985, 150/94 with a diagnosis of hypertension in January 1986, 110/88 in January 1986, 130/84 in December 1986, 128/84 and in February 1987, and 130/88 in February 1988.  None of these readings is hypertensive as defined by VA.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.

On his 1987 claim form, the Veteran asserted that hypertension had its onset in 1987.  By the Veteran's own assertion, this leaves an almost 30 year gap following service without symptoms of hypertension.  In sum, the weight of the evidence demonstrates that symptoms of hypertension were not chronic in service and were not continuous after service 

The Board further finds that the weight of the evidence demonstrates that hypertension is not related to service.  There is no medical opinion that purports to relate the Veteran's current hypertension to service.  While the Veteran is competent to relate medical information provided to him, he has not described any such opinion.  The etiology of hypertension is not a matter that is subject to lay observation, but requires medical knowledge because the disease is internal, is diagnosed by specific clinical measures (systolic and diastolic blood pressure readings), and manifests symptoms that are not unique to hypertension so as to be highly suggestive of hypertension.  Therefore, the Veteran's lay assertion that hypertension is related to service is not competent evidence.  Moreover, there is no in-service injury or disease to which hypertension could be related.   

Based on the findings set out above, the Board finds that service connection for hypertension is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Analysis of Service Connection for Prostate Cancer

Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be substantiated in three different ways.  Ramey v. Brown, 9 Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. Cir. 1997).  First, there are certain types of cancer which will be presumptively service connected for radiation- exposed veterans: (i) Leukemia (other than chronic lymphocytic leukemia). (ii) Cancer of the thyroid. (iii) Cancer of the breast. (iv) Cancer of the pharynx. (v) Cancer of the esophagus. (vi) Cancer of the stomach. (vii) Cancer of the small intestine. (viii) Cancer of the pancreas. (ix) Multiple myeloma. (x) Lymphomas (except Hodgkin's disease). (xi) Cancer of the bile ducts. (xii) Cancer of the gall bladder. (xiii) Primary liver cancer (except if cirrhosis or hepatitis B is indicated). (xiv) Cancer of the salivary gland. (xv) Cancer of the urinary tract. (xvi) Bronchiolo- alveolar carcinoma. (xvii) Cancer of the bone. (xviii) Cancer of the brain. (xix) Cancer of the colon. (xx) Cancer of the lung. (xxi) Cancer of the ovary.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  While cancers of the urinary tract are included, these are specified as cancer of the kidneys, renal pelves, ureters, urinary bladder, and urethra.  Prostate cancer is not included. 

Second, 38 C.F.R. § 3.311(b) includes a list of "radiogenic diseases" which will be service connected provided that certain conditions specified in that regulation are met.  For purposes of this section the term "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer (Authority: 38 U.S.C. 501).  The regulation states that, if the veteran has one of the radiogenic diseases, a radiation dose assessment will be obtained and the case will be referred to the Under Secretary for Benefits for review as to whether sound scientific medical evidence supports the conclusion that it is at least as likely as not that the veteran's disease resulted from radiation exposure during service.  

As set out above, prostate cancer is among the enumerated radiogenic diseases.  The Board notes that, in conjunction with a prior claim for service connection for basal cell carcinoma, a dosage estimate was obtained from the Department of Defense in December 1987.  It was confirmed that the Veteran participated in Operation Hardtack I and was stationed aboard the U.S.S. John R. Craig (DD 885).  A review of dosimetry data revealed a recorded dose based on film badge records of 0.172 rem for the Veteran from April 10, 1958 to May 22, 1958.  

In conjunction with the present claim, the RO contacted the Defense Threat Reduction Agency.  In August 2009, that agency estimated that the Veteran could not have received more than an external gamma dose of 18 rem, an external neutron dose of 0.5 rem, an internal committed dose to the prostate (alpha) of 4.5 rem, an internal committed dose to the prostate (beta plus gamma) of 2 rem, or a total skin dose to any skin area (beta plus gamma) of 550 rem.  

A memorandum and opinion provided by VA's Chief Public Health and Environmental Hazards Officer in December 2006 reveals an adjusted prostate dose of 40 rem based on adjustment for neutron and alpha radiation based on the Veteran's exposure in the Pacific Proving Grounds.  According to the Chief Public Health and Environmental Hazards Officer, all Pacific Proving Grounds cases involving veterans whose prostate cancers were diagnosed 25 or more years after exposure and/or who were exposed at age 25 or more have adjusted total prostate doses less than the applicable screening doses.  The opinion was that it is unlikely that prostate cancers in these veterans can be attributed to exposure to ionizing radiation in service.  Here, the Veteran was exposed to radiation in 1958, and was diagnosed with prostate cancer "recently" as described in a May 2008 letter from his private physician.  He was age 26 at the time of exposure.  Therefore, according to the Chief Public Health and Environmental Hazards Officer, it is unlikely that his prostate cancer is related to radiation exposure in service.  The Board finds that the appropriate development for radiogenic diseases has been completed as set out under 38 C.F.R. § 3.311(b).  As the opinion obtained pursuant to that development does not relate prostate cancer to exposure to ionizing radiation in service, the Board finds that service connection for prostate cancer is not warranted under those provisions.  

The third method for establishing service connection for prostate cancer is direct service connection, which can be established by showing, notwithstanding the presumptions and procedures discussed above, that prostate cancer was incurred during or aggravated by service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

After review of all of the evidence, the Board finds that the weight of the evidence demonstrates that symptoms of prostate cancer were not chronic in service and were not continuous after service.  At examination for enlistment in December 1952, when examined at reenlistment in September 1956, and when examined at service separation in September 1958, the Veteran's genital-urinary system was clinically normal.  The Veteran does not contend that he had prostate cancer or symptoms of prostate cancer in service.  On his claim, the Veteran asserted that prostate cancer had its onset in 1987.  Even if this date were acknowledged, this is almost 30 years after service separation.  In fact, as noted above, the Veteran's private physician in May 2008 reported that prostate cancer had only recently been diagnosed.  

The Board also notes that the Veteran filed a claim in January 1987, at which time he did not mention any prostate problems.  Rather, he reported only skin and stomach problems as disabilities related to service.  As noted above, it is reasonable to expect that the Veteran was presenting all issues for which he was then experiencing symptoms that he believed were related to service.  Thus, the Veteran's inaction regarding a claim for a prostate disorder, when viewed in the context of action regarding several other claims, may reasonably be interpreted as indicative of the lack of prostate symptomatology at that time.  

Also significant, the Veteran was examined by VA in April 1987, shortly after his asserted diagnosis of prostate cancer, for multiple complaints alleged to be related to service, and he did not report problems with his prostate.  A digital-rectal examination at that time was normal.  

The Board also finds that the weight of the evidence demonstrates that prostate cancer is not related to service on a direct basis.  In December 2009, the same physician who  wrote the May 2008 letter reported that the Veteran has a history of radiotherapy in the past which has been shown in experimental studies and in evaluation of veterans to have some correlation with instances of carcinoma of the prostate.  While this is an acknowledgement that a relationship is possible to the Veteran's service-connected skin cancer, it does not express an opinion with any degree of certainty.  (The secondary service connection theory is addressed in the Board's remand below.)

There is no medical opinion of record that purports to relate the Veteran's prostate cancer directly to service or to radiation exposure therein.  The Veteran testified that his private physician (S.F.F., M.D.) told him that there was a strong possibility that the prostate cancer was related to radiation exposure; however, S.F.F. has submitted a written opinion in this case, and he reported that the Veteran has a history of radiotherapy in the past which has been shown in experimental studies and in evaluation of veterans to have some correlation with instances of carcinoma of the prostate.  While this opinion addresses a relationship to radiotherapy, it does not relate prostate cancer to ionizing radiation in service.  

The Veteran also testified that his daughter was born in 1960 with a birthmark on her right leg, and the doctor told him not to have any more children because of potential birth defects.  While the Veteran is competent to relate a medical opinion, his description of the opinion in this instance does not address a relationship between prostate cancer and the Veteran's acknowledged in-service exposure to ionizing radiation.   

In sum, although the Veteran was exposed to ionizing radiation in service, his prostate cancer has been found not to be related to such exposure.  Moreover, the Board has found that symptoms of prostate cancer were not chronic in service, were not continuous after service, and that prostate cancer is not directly related to service.  As such, service connection on a direct basis and on the basis of in-service exposure to ionizing radiation is not warranted.  In reaching this conclusion, the 

Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Reopening of service connection for bilateral hearing loss is granted.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for prostate cancer on a direct basis and on the basis of in-service ionizing radiation exposure is denied.

Service connection for hypertension is denied.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d).

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In December 2009, the Veteran's private physician reported that the Veteran has a history of radiotherapy (for service-connected skin cancer) in the past which has been shown in experimental studies and in evaluation of veterans to have some correlation with instances of carcinoma of the prostate.  While this is an acknowledgement that a relationship is possible to the Veteran's service-connected skin cancer, it does not express an opinion with any degree of certainty.  

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between the Veteran's diagnosed prostate cancer and his service-connected skin cancer (specifically, radiotherapy for skin cancer).  These questions must be addressed by an appropriately qualified medical professional.  See Charles; see also 38 C.F.R. 
§ 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).   

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon, 20 Vet. App. 79.

With respect to the factor of relationship of current disability to service or service-connected disability, the CAVC has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service or service-connected disability.  The types of evidence that "indicate" that a current disability "may be associated" with military service or service-connected disability include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service or service-connected disability).

Given the competent evidence that prostate cancer may be related to radiation therapy for the service-connected skin cancer, the Board finds that a VA examination with medical nexus opinion is required.  

Accordingly, the issue of service connection for prostate cancer on a secondary basis (as secondary to radiation therapy for service-connected skin cancer) is REMANDED for the following action:

1.  Obtain a an opinion based on a review of the claims file from an appropriate medical professional.  If the reviewer determines that examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  The claims folder must be made available to and reviewed by the reviewer/examiner.  

The reviewer/examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's prostate cancer is causally or etiologically related to the Veteran's skin cancer, to include on the basis of radiation therapy received for skin cancer.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

2.  Readjudicate the remanded claim for service connection for prostate cancer on a secondary basis (as secondary to radiation therapy for service-connected skin cancer).  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2011). 


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


